Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4, 6-11, 13-17, 19 and 20 are presented for examination. Applicant filed an amendment on 3/1/21 amending claims 1, 8 and 15. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-4, 6-11, 13-17 and 19-20 based on 35 U.S.C. 112(b) and the grounds of rejection of claims 1-4, 6-11, 13-17 and 19-20 based on 35 U.S.C. 101 , however, the examiner has maintained the grounds of rejection of claims 1-4, 6-11, 13-17, 19 and 20 in the instant office action as set forth in detail below.

Response to Arguments
Applicant’s arguments with respect to the grounds of rejection of claims 1-4, 6-11, 13-17 and 19-20 based on 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection of claims 1-4, 6-11, 13-17 and 19-20 based on 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to the grounds of rejection of claims 1-4, 6-11, 13-17 and 19-20 based on 35 U.S.C. 101 have been fully considered and are persuasive.  The grounds of rejection of claims 1-4, 6-11, 13-17 and 19-20 based on 35 U.S.C. 101 has been withdrawn. 
	The applicant argues that Greenlee and Wilkes does not disclose “the power plant model is based at least in part on a neural-net surrogate model, wherein the process model predicated upon mass and energy balancing is developed on the basis of a plurality of generally nonlinear models of the equipment units. At least one or more of such equipment models are characterized by one or more adjustable maintenance parameters. As is described below, data relating to mass and energy transfer within the process is collected and is reconciled with the mass and energy characteristics of the process predicted by the model … the condition of the equipment units  and process performance may be inferred by monitoring the values of the maintenance parameters over successive data reconciliation operations” (Greenlee, [0009]), “In this way equipment maintenance or replacement may be scheduled when a change in the maintenance parameter(s) for a particular unit of equipment indicate that the equipment has experienced degradation or is likely to fail or malfunction” (Greenlee, [0066]), “This reconciliation may be effected in accordance with the least-squares expression of equation (4)… where the weighting factor (data match multipliers) , σ, present in Equation (4) takes into account both the uncertainty and inaccuracy in the measured values X′ of the sensors 107 and in the parameters (i.e., P1, P2 of Equations (2) and (3)) associated with the model elements 402” (Greenlee, [0054]) and “the inventive method forces reconciliation of such measured plant data and predicted model of the entire plant process … characterized by maintenance parameters selected so as to be reflective of the “health” or operational soundness of the equipment unit” (Greenlee, [0024]) and “the data reconciliation module 1022 operates together in a system 1000 with a set of regulation devices 1004 under the control of the process controller 114. The regulation devices 1004 and the process controller 114 collectively control equipment-related variables such as pressure, temperature, level, and flow (commonly known as "PTLF" variables) in order to maintain the process 101 in a certain desired state. In particular, the regulation devices 1004 respond to output signals from the process controller 114 to produce an accordingly predetermined operation representing the strength of the output signal” (Greenlee, [0059]). Therefore, Greenlee teaches power plant model indicates physical degradation of the components by reconciling the operational data, and determine data match multiplier and performance factors indicative of physical degradation of components in the power plant, and implementing, by the at least one processor, at least one control action for the component using the power plant model, wherein the at least one control action affects operation of a component of the power plant. Wilkes discloses “model 38 includes platforms such as…neural-net model” (Wilkes, [0018]) and “The model is configured to determine at least one of a missing sensed operating parameter and a corrupt sensed operating parameter” (Wilkes, [0007]). Therefore, Wilkes teaches indicates physical degradation of the components by reconciling the operational data, and determine data match multiplier and performance factors indicative of physical degradation of components in the power plant. Particularly, Wilkes’ model is based on a neural-net, and indicates the physical degradation of sensing components such as sensors (which is a component in the power plant) when the sensed data is missing or corrupt. Therefore, the combination of Greenlee and Wilkes discloses the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6-8, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee (US20120095574A1) in view of Wilkes (US 20130054031 A1)

Regarding claim 1, Greenlee teaches a method for implementing control of a power plant using data reconciliation using a power plant model [Greenlee Fig.10, its corresponding paragraphs and [0024] the method of the present invention contemplates reconciling predicted operation of an entire plant process and data measured by plant sensors 107. In this regard the inventive method forces reconciliation of such measured plant data and predicted operational data derived from a comprehensive model of the entire plant process based upon generally nonlinear models of individual units of equipment], comprising:
[Greenlee Fig.10, process controller 114=processor, process 101=power plant (Greenlee [0023] “process 101 geared toward power generation”), output from sensors 107= power plant operational data (Greenlee [0059] “equipment-related variables such as pressure, temperature, level, and flow (commonly known as "PTLF" variables)”; [0060] “the sensors 107 produce output signals representative of the values of various PTLF or other characteristics of the process 101”- PTLF= parameters affecting power plant operations), processor controller 114 receives data from sensors 107]  information that represents dependencies between one or more power plant operating conditions and a physical behavior of a power plant response, [Greenlee 0062 “simulation module 340 may also be utilized to simulate the state of the process 101 in response to varying load conditions and setpoints of the regulation devices 1004”- load conditions= operating conditions, state of the process 101= physical behavior of the power plant response, in response= dependencies] and information associated with physical degradation of components in the power plant, and information associated with physical degradation of one or more components in the power plant [Greenlee [0022] FIG. 13 illustratively represent one manner in which instrument errors and component degradation may be identified in accordance with the present invention; 0066 “FIG. 13 illustratively represent one manner in which instrument errors and component degradation may be identified through use of a data reconciliation module 1022… In this way equipment maintenance or replacement may be scheduled when a change in the maintenance parameter(s) for a particular unit of equipment indicate that the equipment has experienced degradation or is likely to fail or malfunction”;  Fig.10 shows process controller 114 receiving data from data reconciliation module 1022 ]]]] providing a power plant model, wherein the power plant model is configured to reconcile the operation data and determine data match multipliers and performance factors indicative of power plant component degradation [Greenlee [0009] A process model predicated upon mass and energy balancing is developed on the basis of a plurality of generally nonlinear models of the equipment units. At least one or more of such equipment models are characterized by one or more adjustable maintenance parameters. As is described below, data relating to mass and energy transfer within the process is collected and is reconciled with the mass and energy characteristics of the process predicted by the model … the condition of the equipment units  and process performance may be inferred by monitoring the values of the maintenance parameters over successive data reconciliation operations ; 0066 In this way equipment maintenance or replacement may be scheduled when a change in the maintenance parameter(s) for a particular unit of equipment indicate that the equipment has experienced degradation or is likely to fail or malfunction;  [0054] This reconciliation may be effected in accordance with the least-squares expression of equation (4)… where the weighting factor (data match multipliers) , σ, present in Equation (4) takes into account both the uncertainty and inaccuracy in the measured values X′ of the sensors 107 and in the parameters (i.e., P1, P2 of Equations (2) and (3)) associated with the model elements 402;   [0024] the inventive method forces reconciliation of such measured plant data and predicted operational data derived from a comprehensive model of the entire plant process … characterized by maintenance parameters selected so as to be reflective of the “health” or operational soundness of the equipment unit ]]]]
determining, by the at least one processor, measurements for calibrating and tuning based at least in part on the operational data associated with the power plant model and the power plant,  [Greenlee 0062 “the data reconciliation module 1022 provides updated model parameters and data to the simulation module 340 at the conclusion of each data reconciliation operation (step 1102 of FIG. 11)… Periodic calibration of the model parameters (step 1106) compensates for changes in the behavior of the process 101 relative to the simulated operation computed by the simulation module 340”- module 1022 provides model parameters and data (measurements) in step 1102 are for calibration in step 1106; Fig. 10 shows module 1022’s parameters and data are based on operational data from sensors 107 ]]]]]  
wherein the operational data comprises a predefined number of stable data points from the power plant;[Greenlee 0060 “output signals from the sensors 107 correspond to process variables operated upon by the system 1000… Once a steady-state condition has been achieved, the raw sensor output signals are screened against the upper and lower limits defining predefined acceptable ranges in a screen measurements operation 1018. In a particular implementation default values may be substituted for those raw sensor signals discarded during the screen measurements operation 1018. The remaining sensor output signals, and any substituted default signals, are then processed in the data reconciliation module 1022”- module 1022 receives signals in steady state whereas the number of signals is previously determined in screening operation 1018 (predefined number of stable data points)]
selecting, by the at least one processor, thermally stable data and baseload data from the operational data to coincide with output data associated with one or more power plant operating conditions, [Greenlee [0060-0061] “Once a steady-state condition has been achieved, the raw sensor output signals are screened against the upper and lower limits defining predefined acceptable ranges in a screen measurements operation 1018 … The data reconciliation module 1022 utilizes the sensor signals from the screen measurements module 1018 and predicted process data provided by the simulation module 340 in creating reconciled measurement signals…  The predicted operational data (e.g. …temperature…) created by the simulation module 340 is generated by the solver 302 on the basis of the model of the process 101”-  screened=selecting,  screen measurements operation 1018= processor, raw sensor output in steady state= thermally stable data (as explained above, sensor output include temperature values), lower limits= baseload data, predicted process data provided by the simulation module 340= output data associated with one or more power plant operating conditions, creating reconciled measurement signals using sensor output and predicted process data means sensor output coincide with predicted process data (Examiner interprets “coincide” as “occur at the same time”)], 
 [Greenlee 0062 “simulation module 340 may also be utilized to simulate the state of the process 101 in response to varying load conditions and setpoints of the regulation devices 1004”- load conditions= operating conditions, simulation module 340’s output= output data from a power plant model, simulate=align, state of the process 101= physical behavior of the power plant response]
modifying, by the at least one processor, one or more parameters of the power plant model, wherein at least one difference is minimized between the output data associated with the power plant model aligned with the physical behavior of the power plant and a measured value in the power plant operational data wherein one or more tuning parameters within the power plant model minimizes the difference between the measured value in the power plant operational data and data outputs generated by the power plant model; and [Greenlee [0062] “the data reconciliation module 1022 provides updated model parameters and data to the simulation module 340”- updated= modifying, reconciliation module 1022= processor, [0005] “The data reconciliation process often involves minimization of the sum of squared errors between predicted and measured operational parameters”- errors= difference, predicted operational parameters= output data associated with the power plant model, measured operational parameters= measured value in the power plant operational data]]]]], 
implementing, by the at least one processor, at least one control action for the component using the power plant model, wherein the at least one control action affects [[[Greenlee Fig.10 and its corresponding paragraphs: process controller= processor, process 101=power plant (Greenlee [0023] “process 101 geared toward power generation”), output signals from the process controller 114=control action, controller 114 uses output from simulation 340=using the power plant model]
	Greenlee does not explicitly teach that the power plant model is a neural-net surrogate model configured to reconcile operation data, and determine data match multiplier and performance factors indicative of physical degradation of the components;
	However, Wilkes teaches the concept of the power plant model is a neural-net surrogate model, [Wilkes [0018] “model 38 includes platforms such as…neural-net model”] wherein the neural-net surrogate model reconcile operation data, and determine data match multiplier and performance factors indicative of physical degradation of the components [Wilkes [0007] “The model is configured to determine at least one of a missing sensed operating parameter and a corrupt sensed operating parameter”- indicating physical degradation of sensing components such as sensors]]]]  by reconciling the operational data, [Wilkes [0035] “The model applies the data reconciliation”], [Wilkes [0020] “adjustment parameters 42 of model 38 may include parameters such as, but not limited to, a compressor flow data match multiplier (“DMM”) 44, a compressor efficiency DMM 46”], [Wilkes [0022] “Model 38 correlates the plurality of sensed operating parameters 52 with the plurality of adjustment parameters 42”- correlates=determining, operating parameters= performance factors”; further 0038 the systems and methods may also be used in combination with other power systems and methods, and are not limited to practice with only the gas turbine as described herein. Rather, the exemplary embodiments can be implemented and utilized in connection with many other turbine or power system applications].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenlee in view of Wilkes so that the power plant model is based at least in part on a neural-net surrogate model, wherein the neural-net surrogate model indicates physical degradation of the components by reconciling the operational data, determining data match multipliers (DMMs), and determining performance factors because that would make data reconciliation more effective [Wilkes [0004-0005, 0033-0037]]

Regarding claim 2, Greenlee and Wilkes teach all elements of parent claim 1.
Greenlee further teaches the operational data comprises at least one of the following: gas turbine power, gas turbine compressor pressure and temperature, gas turbine exhaust temperature, gas turbine fuel flow rate, gas turbine inlet pressure drop, feedwater flow rates, steam turbine flow rates, steam turbine temperatures and pressures, admission temperatures, steam turbine power, condenser steam saturation temperature, and condenser cooling water temperatures [Greenlee [0061] “operational data (e.g., pressure, level, temperature, and flow)”- temperature= admission temperatures, flow= gas turbine fuel flow rate, feedwater flow rates];

Regarding claim 6, Greenlee and Wilkes teach all elements of parent claim 1.
[Wilkes [0018] “model 38 includes platforms such as … a physics-based aero-thermodynamic computer model”].

Regarding claim 7, Greenlee and Wilkes teach all elements of parent claim 1.
Wilkes further teaches the control action is determined from the DMMs and the performance factors [Wilkes [0031] “Model 38 receives 410 adjustment parameters, e.g. compressor flow data match multiplier DMM 44, compressor efficiency DMM 46, combustor efficiency DMM 48, and turbine efficiency DMM 50 (shown in FIG. 2) to facilitate controlling gas turbine 5”, [0003] “controllers typically receive input values of measured operating parameters and desired operating settings that determine settings for control parameters to achieve the desired operation”- operating parameters= performance factors,  facilitate controlling and determine setting for control parameters= the control action is determined].

Claims 8 and 15 contain limitations that are similar to those recited in claim 1 and are rejected using the same rationale.

Claim 9 contains limitations that are similar to those recited in claim 2 and is rejected using the same rationale.

Claims 13 contain limitations that are similar to those recited in claim 6 and are rejected using the same rationale.

Claims 14 contain limitations that are similar to those recited in claim 7 and are rejected using the same rationale.

------------------------------
Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee in view of Wilkes, and further in view of Bartlett (US 20160230699 A1) .

Regarding claim 3, Greenlee and Wilkes teach all elements of parent claim 1.
However, Greenlee does not teach checking the operational data and scoring the data points based at least in part on stability.
On the other hand, Bartlett  teaches the concept of checking the operational data and scoring the data points based at least in part on stability [Bartlett 0084 gas turbine power model 350 is created by training a neural network with historical data. In this case, 3 months of data of the inputs and outputs is collected at 15 minute samples. Samples that are not at steady state () and samples where the gas turbine is off are removed from the data set . The remaining data is used to train the neural network model and provides an accurate prediction of the gas turbine power at time (t), given the GT fuel flow and ambient conditions – selecting data for training plant model comprising checking and scoring data as to be kept or removed score based on steady state (stability) ];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenlee in view of Bartlett to include [Bartlett 0083-0084, 0086].

Claims 10, 16 contain limitations that are similar to those recited in claim 3 and are rejected using the same rationale.

---------------------------------------
Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee in view of Wilkes, and further in view of Danai (US20110167025A1).

Regarding claim 4, Greenlee and Wilkes teach all elements of parent claim 1.
However, Greenlee does not teach the modifying is based at least in part on performing: an initial analysis of gradient-based data reconciliation optimization, global-based data reconciliation optimization to remove any local minima, and one or more additional analysis of gradient-based data reconciliation optimization.
On the other hand, Danai teaches the modifying [Danai Abstract “A method of parameter adaptation is used to modify the parameters of a model to improve model performance“] is based at least in part on performing: 
an initial analysis of gradient-based data reconciliation optimization [Danai [0003] “parameter adaptation becomes analogous to a multi-objective (due to multiplicity of outputs) nonlinear optimization, wherein the solution is sought through a variety of methods, such as gradient-descent”, [0069] “PARSIM, like the gradient-based methods of parameter adaptation, relies on a first-order Taylor series approximation of the measure output”],
global-based data reconciliation optimization to remove any local minima [Danai [0223] “PARSIM has two distinguished properties relative to nonlinear least squares (NLS).  The first property is independence of its solution from the contour of the prediction error and its gradient that can be potentially useful in evading local minima…Therefore, one advantage of the integration of PARSIM with NLS is the added propensity to evade local minima”, [0248] “the advantage of PARSIM over the other search algorithms is that it is as efficient as IFT in finding the global minimum”], 
and one or more additional analysis of gradient-based data reconciliation optimization [Danai [0102] “As such, adaptation of parameters based on the parametric error estimates needs to be conducted iteratively”- iteratively means the whole process above repeats, which means one or more additional gradient-based data reconciliation optimization; further, Danai teaches iterating the integration of PARSIM with NLS (non-linear least square) which is gradient based: [0166] "gradient-based solutions, like least-squares"].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenlee in view of Danai so that the modifying is based at least in part on performing: an initial analysis of gradient-based data reconciliation optimization, global-based data reconciliation optimization to remove [Danai 0002, 0064, 0110, 0112] 


Claims 11 contain limitations that are similar to those recited in claim 4 and are rejected using the same rationale.

-----------------------
Claims 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee in view of Wilkes, Bartlett, and further in view of Danai (US20110167025A1).
	

Regarding claim 17, Greenlee, Wilkes, Bartlett teach all elements of parent claim 16.
However, Greenlee does not teach the modifying is based at least in part on performing: a first analysis of gradient-based data reconciliation optimization, global-based data reconciliation optimization to remove any local minima, and one or more additional analysis of gradient-based data reconciliation optimization.
On the other hand, Danai teaches the modifying [Danai Abstract “A method of parameter adaptation is used to modify the parameters of a model to improve model performance“] is based at least in part on performing: 
[Danai [0003] “parameter adaptation becomes analogous to a multi-objective (due to multiplicity of outputs) nonlinear optimization, wherein the solution is sought through a variety of methods, such as gradient-descent”, [0069] “PARSIM, like the gradient-based methods of parameter adaptation, relies on a first-order Taylor series approximation of the measure output”],
global-based data reconciliation optimization to remove any local minima, [Danai [0223] “PARSIM has two distinguished properties relative to nonlinear least squares (NLS).  The first property is independence of its solution from the contour of the prediction error and its gradient that can be potentially useful in evading local minima…Therefore, one advantage of the integration of PARSIM with NLS is the added propensity to evade local minima”, [0248] “the advantage of PARSIM over the other search algorithms is that it is as efficient as IFT in finding the global minimum”], 
	and one or more additional analysis of gradient-based data reconciliation optimization.
 [Danai [0102] “As such, adaptation of parameters based on the parametric error estimates needs to be conducted iteratively”- iteratively means the whole process above repeats, which means one or more additional gradient-based data reconciliation optimization; further, Danai teaches iterating the integration of PARSIM with NLS (non-linear least square) which is gradient based: [0166] "gradient-based solutions, like least-squares"].
[Danai 0002, 0064, 0110, 0112] 


	Regarding claim 19, Greenlee, Wilkes, Bartlett, Danai teach parent claim 17.
Wilkes further teaches the neural net surrogate model is created based on a physics based model. [Wilkes [0018] “model 38 includes platforms such as … a physics-based aero-thermodynamic computer model”].


	Regarding claim 20, Greenlee, Wilkes, Bartlett, Danai teach parent claim 19.
Wilkes further teaches the control action is determined from the DMMs and the performance factors.[Wilkes [0031] “Model 38 receives 410 adjustment parameters, e.g. compressor flow data match multiplier DMM 44, compressor efficiency DMM 46, combustor efficiency DMM 48, and turbine efficiency DMM 50 (shown in FIG. 2) to facilitate controlling gas turbine 5”, [0003] “controllers typically receive input values of measured operating parameters and desired operating settings that determine settings for control parameters to achieve the desired operation”- operating parameters= performance factors,  facilitate controlling and determine setting for control parameters= the control action is determined].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117